FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of a Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2016 Commission File Number: 001-13928 Royal Bank of Canada (Name of registrant) 200 Bay Street Royal Bank Plaza Toronto, Ontario Canada M5J 2J5 Attention: Vice-President & Corporate Secretary 1 Place Ville Marie Montreal, Quebec Canada H3C 3A9 Attention: Vice-President & Corporate Secretary (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-F o Form40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): o THIS REPORT ON FORM6-K AND THE EXHIBITS HERETO (EXCEPT FOR THE EXPECTED RATINGS SPECIFIED IN THE TERM SHEET IN SCHEDULE III OF EXHIBIT 1.1 TO THIS FORM 6-K) SHALL BE DEEMED TO BE INCORPORATED BY REFERENCE AS EXHIBITS TO ROYAL BANK OF CANADA’S REGISTRATION STATEMENT ON FORMF-3 (FILE NO.333-208507) AND TO BE A PART THEREOF FROM THE DATE ON WHICH THIS REPORT IS FURNISHED, TO THE EXTENT NOT SUPERSEDED BY DOCUMENTS OR REPORTS SUBSEQUENTLY FILED OR FURNISHED. Exhibits are filed herewith in connection with the issuance of $1,500,000,000 aggregate principal amount of 4.650% Non-Viability Contingent Capital Subordinated Notes due 2026 (the “Notes”) by Royal Bank of Canada (the “Bank”) on the date of this report on Form 6-K, pursuant to the Bank’s shelf registration statement on Form F-3 (File No. 333-208507). EXHIBITS Exhibit Description of Exhibit Underwriting Agreement, dated January 22, 2016, between Royal Bank of Canada and RBC Capital Markets, LLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC and Wells Fargo Securities, LLC, on behalf of the Underwriters named therein. Indenture, dated as of January 27, 2016, between the Bank and The Bank of New York Mellon, as Trustee First Supplemental Indenture, dated as of January 27, 2016, between the Bank, The Bank of New York Mellon, as Trustee, and BNY Trust Company of Canada, as Canadian Trustee Opinion of Sullivan & Cromwell LLP, U.S. counsel for the Bank, as to the validity of the Notes under New York law. Opinion of Norton Rose Fulbright Canada LLP, Canadian counsel for the Bank, as to certain matters under Canadian, Ontario and Québec law. Opinion of Sullivan & Cromwell LLP, U.S. counsel for the Bank, as to certain matters of United States federal income taxation. Opinion of Norton Rose Fulbright Canada LLP, Canadian counsel for the Bank, as to certain matters of Canadian federal income taxation. Consent of Sullivan & Cromwell LLP (included in Exhibits 5.1 and 8.1 above). Consent of Norton Rose Fulbright Canada LLP (included in Exhibits 5.2 and 8.2 above). Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ROYAL BANK OF CANADA By: /s/ James Salem Name: Title: James Salem Executive Vice-President and Treasurer Date: January 27, 2016
